Exhibit 10.1 AMENDED AND RESTATED 16803 Dallas Parkway OFFICE LEASE This Amended and Restated Office Lease (the “Lease”), executed on the _26th_ day of June, 2017 (the “Execution Date”), and dated effective as of the 1st day of January, 2017 (the “Effective Date”), is made and entered into by Longfellow Energy, LP, a Texas limited partnership (“Landlord”) and TransAtlantic Petroleum (USA) Corp., previously a Colorado company, now a Delaware company (“Tenant”).For purposes of this Lease, the Landlord and Tenant may also be referred to as “Party” or “Parties.” WHEREAS, Landlord and Tenant entered into that certain Office Lease, dated August 22, 2011 (“2011 Lease”) wherein Tenant leased approximately 5,300 square feet of office space from Landlord located on the second floor of the Office Complex (as defined below); WHEREAS, the 2011 Lease termed on its own accord on August 22, 2016, and Tenant’s obligation under the 2011 Lease is currently month-to-month; WHEREAS, Landlord and Tenant entered into that certain Office Lease, dated April 5, 2013 (“2013 Lease”) wherein Tenant leased approximately 4,696 square feet of office space from Landlord located on the first floor of the Office Complex; WHEREAS, Tenant no longer uses space on the first floor of the Office Complex and has changed the amount of space it uses on the second floor of the Office Complex; WHEREAS, Landlord and Tenant desire to cancel the 2011 Lease by executing the Notice of Cancellation attached hereto as Exhibit “D”; and WHEREAS, Landlord and Tenant desire to amend and restate the 2013 Lease to reflect, among other things, current market rental rates and a new description of the leased Premises. THERFORE, for valuable consideration, the receipt and sufficiency of which is acknowledged, Landlord and Tenant agree to the following terms and conditions herein: 1.PREMISES.Landlord does hereby lease to Tenant, and Tenant hereby leases from Landlord, that certain commercial office space containing approximately 10,000 square feet of leasable floor area (the “Premises”), located on the second floor of the building located on certain real property known as 16803 Dallas Parkway, Addison, Texas (the “Office Complex”).The location and dimensions of the Premises are more particularly described on Exhibit “A,” which is attached hereto and made a part hereof.The Office Complex is located in the Triangle Pacific Survey, Block 1, Lot 1, ACS 3.870, City of Addison, County of Dallas, State of Texas. 2.USE.Tenant shall use the Premises for general office purposes and shall not use or permit the Premises to be used for any other purpose without the prior written consent of Landlord, which consent shall not be unreasonably withheld. 3.RENT.Beginning on the Effective Date, and except as provided for below, Tenant agrees to pay the following to Landlord as monthly rent, without notice or demand: a. Year 1: Beginning on January 1, 2017 and ending on December 31, 2017, the following sums: i. Rent payments due on January 1, 2017 through May 1, 2017:Fourteen Thousand, Seven Hundred Forty-Five and No/100 Dollars ($14,745.16) per month. ii. Rent payment due on June 1, 2017 through December 1, 2017:Seventeen Thousand, Five Hundred and No/100 Dollars ($17,500.00) per month. b. Year 2: Beginning on January 1, 2018 and ending on December 31, 2018, the sum of Eighteen Thousand Three Hundred Thirty-Three and 33/100 Dollars ($18,333.33) per month. c. Year 3: Beginning on January 1, 2019 and ending on December 31, 2019, the sum of Eighteen Thousand, Seven Hundred Fifty and No/100 Dollars ($18,750.00) per month. d. Year 4: Beginning on January 1, 2020 and ending on December 31, 2020, the sum of Nineteen Thousand, One Hundred Sixty-Six and 67/100 Dollars ($19,166.67) per month. e. Year 5: Beginning on January 1, 2021 and ending on December 31, 2021, the sum of Nineteen Thousand, Five Hundred Eighty Three and 33/100 Dollars ($19,583.33) per month. For purposes of this Lease, the term “Rent” shall mean the monthly amount due in the applicable lease year described in Section 3 above.Rent shall be due and payable, in advance, on or before the first day of each calendar month during the Term, beginning on the Effective Date.In addition to the Rent described in Section 3 above, Tenant shall pay Landlord a catch-up payment of Thirteen Thousand, Five Hundred Seventy-Eight and 53/100 Dollars ($13,578.53) on the Execution Date. 4.AS-IS.Landlord delivers to Tenant the Premises AS-IS.Tenant shall not make any alterations, additions or improvements to the Premises without the prior written consent of Landlord as provided in Section 11 below. 5.TERM.The Lease term shall commence on the Effective Date and shall end on the last day of the Sixtieth (60th) month thereafter (“Term”).The Term may be extended pursuant to the Option granted to Tenant herein. 6.OPTION. Landlord grants to Tenant the option to renew this Lease for two (2) additional term periods of sixty (60) months each.Tenant may exercise each option to renew by giving written notice of Tenant’s exercise of such option to Landlord at least sixty (60) days before the end of the then current Term.Except as provided below, if Tenant exercises such option to renew, unless agreed by the Parties in writing, the lease of the Premises shall be upon the same terms, Amended and Restated Office Lease – Page 2 provisions, and conditions contained in this Lease, except that (i) the Term of this Lease shall be extended for sixty (60) months; and (ii) the amount of the monthly Rent payable during such renewal term shall be at a mutually agreed upon market rate. 7.SECURITY DEPOSIT.Tenant is not required to deliver a security deposit. 8.UTILITIES.Landlord shall provide all utilities, including but not limited to gas, water, wastewater, electricity, trash, telephone, cable and internet, to Tenant on a monthly basis. Landlord shall bill Tenant on a monthly basis for all utilities according to actual, direct expenses, and Tenant shall pay such bill within thirty (30) days of receipt. 9.USES PROHIBITED.Tenant shall not do or permit anything to be done in or about the Premises, nor bring or keep anything therein which is not within the permitted use of the Premises, which will in any way increase the existing rate of or affect any fire or other insurance upon the Office Complex or any of its contents, or cause a cancellation of any insurance policy covering the Office Complex or any part thereof or any of its contents.Tenant shall not allow the Premises to be used for any improper, immoral, unlawful or objectionable purpose; nor shall Tenant cause, maintain or permit any nuisance in, or about the Premises.Tenant shall not commit or allow to be committed any waste in or upon the Premises. 10.COMPLIANCE WITH LAW.Tenant shall not use the Premises, or permit anything to be done in or about the Premises, which will in any way conflict with any law, statute, ordinance or governmental rule or regulation now in force or which may hereafter be enacted or promulgated.Tenant shall, at its sole cost and expense, promptly comply with all laws, statutes, ordinances and governmental rules, regulations or requirements now in force or which may hereafter be in force and with the requirements of any board of fire underwriters or other similar bodies now or hereafter constituted relating to or affecting the condition, use or occupancy of the Premises, excluding structural changes not related to or affected by Tenant's improvements or acts.To the extent applicable, Landlord shall, at its sole cost and expense, promptly comply with all laws, statutes, ordinances and governmental rules, regulations or requirements now in force or which may hereafter be in force and with the requirements of any board of fire underwriters or other similar bodies now or hereafter constituted relating to or affecting the condition, use or occupancy of the Premises. 11.LEASEHOLD IMPROVEMENTS, ALTERATIONS AND OR ADDITIONS.Tenant shall not make or allow to be made any leasehold improvements, alterations or additions to or of the Premises or any part thereof without first obtaining the written consent of Landlord, which consent shall not be unreasonably withheld.In the event Landlord consents to the making of any leasehold improvements, alterations or additions to the Premises by Tenant, the same shall be made by Tenant at Tenant's sole cost and expense and those items shall at once become a part of the realty and belong to the Landlord and shall be surrendered with the Premises upon the expiration or sooner termination of the Term hereof. 12.REPAIRS.
